Citation Nr: 1446277	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for pulmonary tuberculosis, currently evaluated as 20 percent disabling.

2. Entitlement to an effective date earlier than November 4, 2009 for the award of a 20 percent rating for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The increased rating issue was remanded by the Board in November 2013 for further development.  It has now been returned to the Board for adjudication.  

As explained below, the Veteran disagreed with the effective date of his current 20 percent disability rating for tuberculosis; for that reason, the Board has added the issue to the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records pertinent to the appeal.  

The issue of entitlement to an effective date earlier than November 4, 2009 for the award of a 20 percent rating for moderately advanced pulmonary tuberculosis, inactive, is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

Through his statements in March, November, and December 2013, the Veteran withdrew any appeal that may have existed concerning the issue of entitlement to an increased rating for pulmonary tuberculosis, currently evaluated as 20 percent disabling.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for moderately advanced pulmonary tuberculosis, inactive, currently evaluated as 20 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c).

The Veteran has been service connected for tuberculosis since March 1969.  His initial disability rating was 100 percent.  Effective October 1971, the AOJ reduced his rating to 10 percent and, effective April 1976, the AOJ further reduced the Veteran's rating to zero percent.  The rating remained at zero percent until November 2009, when the Veteran filed a claim for an increased rating.  In a 2011 rating action, the AOJ increased the rating to 20 percent, with an effective date of November 4, 2009, which was the date the AOJ received the Veteran's claim.  

When the Veteran filed the instant appeal in April 2011, he noted that he was appealing the issue of "Evaluation of pulmonary tuberculosis, moderately advanced, inactive from 10-13-1970: Increased to 20% service connected."  He further explained that he felt "the increase to 20% for tuberculosis should go back to when I initially filed the claim which was in 1970."  There were other suggestions in attached documents that he initially sought appeal of the increased rating issue.  

In a March 2013 statement, the Veteran again explained that his claim for an earlier effective date was "the basis of why I am filing this appeal."  In a November 2013 statement, the Veteran emphasized that "The entire reason for my appeal for pulmonary tuberculosis was to request backpayment from the time the claim was filed in 1970."  After the Board remanded this issue to the AOJ, the Veteran declined to appear for a December 2013 VA examination and called VA to explain that he did so because he was only appealing the effective date, not the level, of his current disability rating.

From the above, it appears that the Veteran does not now want to appeal the current level of his disability rating.  However, because an appeal on that issue has been certified to the Board, the Board must rule on it.  The Board finds that, by his repeated statements, the Veteran expressed his clear intent to withdraw any appeal that might have existed with regard to this issue.  

In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review any appeal that might exist with regard to this issue and it must be dismissed.


ORDER

The appeal concerning the issue of entitlement to an increased rating for moderately advanced pulmonary tuberculosis, inactive, currently evaluated as 20 percent disabling, is dismissed.


REMAND

Despite the Veteran's repeated statements referenced above, the AOJ has not yet developed the Veteran's claim for an earlier effective date.  For this reason, it is necessary to remand this issue for readjudication.

Accordingly, the case is REMANDED for the following action:

The AOJ must adjudicate the claim for an effective date earlier than November 4, 2009 for the assignment of the 20 percent rating.  To the extent the AOJ does not grant the claim, the Veteran and his representative should be issued a statement of the case, including citation to all relevant law and regulations pertinent to this claim.  The appellant must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b)(2013).  Then, only if the Veteran perfects his appeal in a timely manner, the AOJ shall return this issue to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


